OFFICE ACTION
Allowance Subject Matter
Claims 4, 6-18 and 20-22 are allowed.  Following is the Examiner’s statement of reason for allowance:

The closest prior art, U.S. Patent No. 9,172,877 to Morimoto et al, does not anticipate or suggest such limitations as: “a control unit that controls the filters to be in the first state or to be in the second state, wherein the control unit controls gaps between the filters in the first state in the first direction and gaps between the filters in the first state in the second direction” (as applied to Claim 4); and “a control unit that controls the filters to the first state or to the second state, based upon the signals outputted from the light reception units, wherein the control unit controls gaps between the filters in the first state in the first direction and gaps between the filters in the first state in the second direction” (as applied to Claim 20), of the pending claims in a manner which would warrant a rejection under 35 U.S.C. §102 and/or 35 U.S.C. §103.  There was no other prior art, that suggested a modification with the cited prior art so as satisfy the combination of pending claims.

None of the cited arts in IDS dated 07/08/2019, 08/14/2020 & 10/21/20 reads on pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Contact Information
To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful. Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.

Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.

March 03, 2021										    /Calvin Lee/

    PNG
    media_image1.png
    7
    666
    media_image1.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815